DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
1.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
first trolley bay, claim 1
second trolley bay, claim 1
galley insert, claim 1 and claim 10
first storage bay, claim 2
second storage bay, claim 2 and claim 3
trolley bay, claim 4
first exterior wall, claim 5
first auxiliary surface, claim 5
first wall, claim 5 and claim 6
second exterior wall, claim 6
second auxiliary surface, claim 6
first lavatory unit, claims 7, 8 and 9
first door, claim 7
second lavatory unit, claims 7, 8 and 9
second door, claim 7
articulable panel, claim 8
auxiliary seat, claim 11
auxiliary storage compartment, claim 12
 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

2.	Claims 4-6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 

Claim 4 recites the limitation "the trolley bay" in line 3.
Claim 5 recites the limitation "the first wall" in line 4.
There is insufficient antecedent basis for this limitation in the claim.

3.	Claim 6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: It is unclear how a first wall can have a surface “capable of unfolding across the central aisle” in claim 5 and have a surface “capable of unfolding into the galley workspace in the horizontal position” of claim 6.

Claim Objections
4.	Claim 14, line 2 is objected to because of the following informalities:  "an lower" should be -a lower-.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 10, 11, 13 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PGPUB 20180208314 Heidtmann Andreas et al.
5.	Regarding claim 1, Heidtmann teaches an aircraft galley complex, comprising: a plurality of galley structures installable in an aft portion of a passenger cabin of an aircraft (fig. 2, elements 41, 30), the plurality of galley structures together partially enclosing a galley workspace accessible through a central aisle (fig. 2, element 12), the plurality of galley structures comprising a left-side galley structure and a right-side galley structure separated by the central aisle and coupled to an aft galley structure (fig. 2, elements 30 first galley, 41 second galley, 56 third segment model), each galley structure comprising: 1) a plurality of first trolley bays (fig. 8, elements 72) each first trolley bay capable of securing a trolley removable from the first trolley bay into the galley workspace (fig. 7, element 73 moved from receiving space); 2) a plurality of storage bays accessible from the galley workspace (fig. 4, element 82); 3) at least one substantially horizontal worksurface (fig. 4, element 86); and 4) at least one insert bay capable of housing a galley insert (para 0047 first compartment); and a lavatory complex coupled to one of the left-side galley structure and the right- side galley structure (fig. 8, element 20 and 40), the lavatory complex comprising: at least one lavatory unit accessible from the passenger cabin (fig. 3, element 28 door); and a galley extension including at least one second trolley bay capable of removably securing the trolley (fig. 4, structure containing element 68, surface, is equal to galley extension, containing trolley, elements 72).
6.	Regarding claim 2, Heidtmann teaches the aircraft galley complex of claim 1, wherein the plurality of storage bays are first storage bays  (fig. 4, element 82) and the galley extension further comprises at least one second storage bay  (para 0047 first compartment).

8.	Regarding claim 5, Heidtmann teaches the aircraft galley complex of claim 1, wherein the galley extension comprises: a first exterior wall facing the central aisle (fig. 4, element 32); and at least one first auxiliary surface set into the first wall and capable of unfolding across the central aisle into a horizontal position (fig. 4, element 38, seating surface).
9.	Regarding claim 10, Heidtmann teaches the aircraft galley complex of claim 1, wherein the at least one galley insert  includes at least one of a beverage maker, an oven, a trash compactor, and a refrigerator (fig. 4, element 80 coffee maker).
10.	Regarding claim 11, Heidtmann teaches the aircraft galley complex of claim 1, further comprising: at least one auxiliary seat coupled to the plurality of galley structures opposite the lavatory complex and accessible from the passenger cabin, the auxiliary seat configured to fold down for temporary accommodation of an occupant (fig. 4, element 36).
11.	Regarding claim 13, Heidtmann teaches the aircraft galley complex of claim 1, wherein: the trolley is associated with a breadth, a height, and a depth; and the central aisle is associated with a width, the width greater than the largest of the breadth, the height, and the depth (fig. 9, shows element 12 is larger than element 72).
12.	Regarding claim 14, Heidtmann teaches the aircraft galley complex of claim 1, wherein each galley structure comprises: an  lower portion adjacent to a floor of the passenger cabin, the lower portion corresponding to the plurality of trolley bays (fig. 4, element 72 is in lower portion and is a trolley); an upper portion corresponding to the plurality of storage bays (fig. 4, shows upper compartments); and a middle portion between the upper portion and the lower portion (fig. 4, element .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heidtmann as applied to claims 1-3, 10, 11, 13 and 14 above, and further in view of US PN 9114878 Becker; Horst et al.
13.	Regarding claim 4, Heidtmann teaches the aircraft galley complex of claim 1, but fails to teach wherein the galley extension further comprises: at least one self-service compartment situated above 
However Becker teaches wherein the galley extension further comprises: at least one self-service compartment situated above the trolley bay, the self- service compartment accessible from at least one of the central aisle and the passenger cabin (col. 5, Lines 31-46).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the aircraft galley complex as taught by Heidtmann, with the self-service compartment taught by Becker to allow for passengers to have access to self-service beverages etc. (col. 5-6, lines 52-4).
14.	Regarding claim 12, Heidtmann teaches the aircraft galley complex of claim 1, but fails to teach further comprising: at least one auxiliary storage compartment coupled to the plurality of galley structures opposite the lavatory complex, the auxiliary storage compartment accessible from the passenger cabin.
	However Becker teaches further comprising: at least one auxiliary storage compartment coupled to the plurality of galley structures opposite the lavatory complex, the auxiliary storage compartment accessible from the passenger cabin (fig. 6J element 104).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the aircraft galley complex as taught by Heidtmann, with the self-service compartment taught by Becker to allow for passengers to have access to self-service beverages etc. (col. 5-6, lines 52-4).
Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heidtmann as applied to claims 1-3, 10, 11, 13 and 14 above, and further in view of PGPUB 20140224930 Ivester; Clarence et al.	

However Ivester teaches wherein the at least one lavatory unit includes a first  lavatory unit accessible via a first door (fig. 7A, element 130) and a second lavatory unit accessible via a second door adjacent to the first door (fig. 7A, element 132).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the aircraft galley complex as taught by Heidtmann, with the first and second lavatory units with articulable panel as taught by Ivester in order to “”…provide entry for persons with restricted mobility.” (abstract).
16.	Regarding claim 8, Ivester as modified teaches the aircraft galley complex of claim 7, wherein the first lavatory unit and the second lavatory unit are separated by an articulable panel (fig. 9B, element 176) capable of enlarging either the first lavatory unit or the second lavatory unit into a single space by folding into the other lavatory unit (fig. 9B, element 132’, 178).
17.	Regarding claim 9, Ivester as modified teaches the aircraft galley complex of claim 8, wherein the enlarged first lavatory unit and the enlarged second lavatory unit are accessible by a passenger with reduced mobility (PRM) (para 0042, “…a widened configuration 178 for a person with restricted mobility (PRM)…”).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDI M. CURRY whose telephone number is (469)295-9296.  The examiner can normally be reached on 7:30-4:30 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on 571-272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C.M.C/
Examiner
Art Unit 3642



/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642